DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-9) and product (claims 10-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that under the broadest reasonable interpretation covers steps practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people) which include: a method comprising: receiving habit selection information from a habit forming application associated with a user of a plurality of users, the habit selection information identifying a habit; determining a maturity measurement of the user based on a human behavior model, the human behavior model configured to determine the maturity measurement using historic habit information corresponding to the plurality of users; determining a recommendation score of a behavior associated with the habit; encoding the behavior onto a behavior taxonomy as a traversal path based on the maturity measurement, the recommendation score, and the historic habit formation information; identifying the behavior as a preferred behavior based on an attribute of the traversal path corresponding to the behavior; and sending the preferred behavior to the user; wherein determining the maturity measurement comprises: determining a position within a region of the human behavior model, the position indicating the ability of the user to effect behavioral change; and determining the maturity measurement based at least in part on the position within the region; wherein determining the maturity measurement comprises: collecting user information associated with the user;  9985739-42-4111.0010001updating a position associated with the user from a first region 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations including the judicial exception above; A system comprising: a memory, and a database, one or more processors and/or circuits coupled to the memory and configured to perform the judicial exception above; outputting information to a user device) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions on a general purpose computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components and user device in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, implementing a user device to receive input and produce output amounts to insignificant pre and post solution activity, as it is generically recited to merely collect information to be used for the abstract idea above and output information produced by the abstract idea above, without any further technical detail that can be reasonably interpreted as a particular machine or technical improvement to the device claimed.  To the extent the judicial exception identified in Prong 1 is made faster by the recited computer component and/or user device, it is solely from the capabilities of a general-purpose computer, and thus automating a process as identified in Prong 1 is not an improvement to the computer’s functionality but rather using the computer for its basic function. Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification (for example, see par. 0099-0109: disclosing the computer system) describes the additional elements (i.e., the computer components and user device) in a manner (i.e., “Computer system 600 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to 
name a few non-limiting examples, or any combination thereof” and not defining the user device beyond referring to it by name in the same generic manner as claimed) that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The addition of these identified additional elements describing a computer system and user device in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Additionally, receiving and outputting information via a user device, without any further detail as is the case in the present claims, is akin to gathering and analyzing information using conventional techniques and displaying the result, which the courts have held to be insufficient in showing an improvement in technology.  See TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as the user device is generically recited for receiving input or providing output, and thus does not represent an improvement in display technologies.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.
Conclusion

	Note: Attached Form 892 includes cited prior art references deemed relevant to the claimed invention, but not relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715